This is a motion by the taxpayer for the entry of judgment
herein. The government objects upon the ground, among others,
that no statutory provision exists for the entry of judgment upon
the final decision in this court of a statutory appeal from an
assessment of personal property. In our opinion the objection is
well-taken. Provisions of law pertinent to statutory appeals from
assessments of personal property recognize the entry of a "final
decision" in any case which has been appealed but not of a
judgment. (2d Sp. S.L. 1932, Act 40, § 56.) And this has been
done by the opinion filed in this case on June 13, 1938. It
conforms in all respects with a "final decision" as that term is
employed in the section cited.